The Court
(Thruston, J., absent,)
was of opinion, that the constable was not, as constable, justified by the warrant, because the justice had no jurisdiction to grant such a warrant. That the right to break open the doors, was the right of the landlord, or his bailiff, as such. That the constable is required to be present only to keep the peace, and that, even then, if the goods be not found in the house, the constable who breaks open the doors, is liable to an action of trespass. Verdict for plaintiff.